Citation Nr: 0945630	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and stenosis of the cervical spine, status-post 
discectomy and fusion.

2.  Entitlement to service connection for left C6 
radiculopathy.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


REMAND

The Veteran had active military service from November 1978 to 
February 1995.  In addition, the Veteran had service in a 
reserve component.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

At a September 2009 hearing, the Veteran requested that his 
case remain open for 30 days, during which time he intended 
to submit additional evidence.  Hearing Transcript at 2.  The 
Veteran waived review of any newly submitted evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304(c) (2009).  Additional evidence from a Dr. B. was 
received at the Board on November 18, 2009.

In October 1997, the Veteran filed a claim of service 
connection for a low back disability; however, that claim 
remained un-adjudicated until March 2007 at which time the 
Veteran filed claims of service connection for a neck 
disability, a left arm disability, and a low back disability.  
Specifically, at the September 2009 hearing, the Veteran 
contended that he worked on tanks for his entire period of 
active military service.  Hearing Transcript at 3-4.  The 
Veteran's duties involved frequent lifting of items weighing 
more than 50 pounds and frequently sleeping in or on a tank 
without a cot.  Id. at 4.  The Veteran testified that he 
frequently experienced pain and stiffness in his neck and 
back while in service.  Id. at 4, 13, 19.  Additionally, the 
Veteran contends that his left arm disability is secondary to 
the surgery he underwent to treat his neck disability.  Id. 
at 7.  Thus, the Veteran contends that service connection is 
warranted for a neck disability, a left arm disability, and a 
low back disability.  

The Board notes that the Veteran is competent to testify 
regarding symptoms such as aches and pains experienced in 
service, and the continuity of those symptoms from his time 
in service to the present; however, the Veteran is not 
competent to testify as to the etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through 
use of his senses, that which can be heard, felt, seen, 
smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  
(Nothing in the currently available record indicates that the 
Veteran's statements regarding his in-service symptoms are 
not credible.)

A review of the Veteran's service treatment records (STRs) 
reveals that the Veteran's entrance examination report and 
separation examination report are not associated with the 
claims file.  The Board notes that VA has heightened duties 
when service medical records are missing.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  However, the case law 
does not establish a heightened benefit-of-the-doubt 
standard, only a heightened duty of the Board to consider 
applicability of the benefit-of-the-doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
Nonetheless, the STRs of record include:  an April 1980 
examination report that indicates the Veteran reported no 
recurrent back pain; a May 1981 treatment record for low back 
pain; and a November 1991 treatment record for low back pain 
diagnosed as acute low back strain.

A review of the Veteran's post-service medial treatment 
records from the Memphis VA Medical Center (VAMC) reveal the 
following:  an August 1997 x-ray report indicates a normal 
lumbosacral spine; a March 2004 treatment record indicates 
treatment for right shoulder and neck pain possibly 
attributable to a herniated nucleus pulposus at vertebra C4-
5; a March 2007 surgical report shows a diagnosis of cervical 
stenosis at vertebrae C4-5, C5-6, and C6-7 and that the 
Veteran underwent anterior cervical discectomy with fusion at 
those vertebrae; and a June 2007 magnetic resonance imaging 
report and a March 2009 x-ray report that indicate post-
surgical fusion of the spine at vertebrae C4 through C7.

At the September 2009 hearing, the Veteran contended that a 
Dr. B., the Veteran's private neurosurgeon, opined that the 
Veteran's current disabilities are a result of the Veteran's 
period of active military service.  Hearing Transcript at 10, 
16.  Evidence received from Dr. B. in November 2009 refers to 
a history of diagnosis of spinal stenosis as early as 1997, 
but also indicates that the Veteran had not presented to Dr. 
B.'s office until June 2004 and then only had a "several[-
]month history of right neck, shoulder, and arm pain."  On 
remand, the AOJ should obtain the Veteran's complete 
treatment records from Dr. B.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's claimed 
disabilities.  The Board will, therefore, remand the case to 
schedule the Veteran for a VA examination to obtain a medical 
opinion regarding the medical probability that his claimed 
disabilities are attributable to his period of active 
military service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of 
neck, left arm, or low back disabilities.  
Ask the Veteran to submit the records if 
he has them in his possession.  Request 
treatment records from Dr. B. and any 
other medical facility identified by the 
Veteran.  Obtain releases from the 
Veteran as necessary.  

2.  Obtain the Veteran's VA treatment 
records pertinent to neck, left arm, or 
low back disability treatment from the 
Memphis VAMC prepared since March 2009, 
and any other VA medical facility 
identified by the Veteran, and associate 
the records with the claims folder.  
Assist the Veteran in obtaining any 
identified records.

3.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the nature of each neck, left arm, and 
low back disability.  The examiner should 
then discuss the etiology and the onset 
of any diagnosed disability.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service or caused or made worse by any 
other disability.  The bases for the 
opinion provided should be explained in 
detail.  (The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner should state the medical 
probabilities even if speculation is 
required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

